DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-8, 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/21.

Response to Amendment
The affidavit of Ryusuke Kimura with respect to the GV content of the EP 2127537A1 reference has been entered and considered. This affidavit and claim amendments are persuasive and overcome the reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham [Pat. No. 3,846,563] in view of Kimura et al [US 2015/0272175A1].
Cunningham teaches a noodle product, such as spaghetti, macaroni, and noodles (column 1, lines 9-11) comprising at least 50% wheat flour (column 2, line 27), the noodles made from precooked wheat flour, water, and optional ingredients (column 2, lines 36-38), precooking the wheat flour as well as pulverizing/grinding the formed dough to a size of 40 mesh (0.4 mm) to produce 20-60% gelatinization (column 3, lines 3 to column 4, line 2), and the precooking including heating at 190-195F for 10 minutes or 16 minutes (column 5, line 6, 34).
It was also commonly understood that proteins denature at temperatures above 75C, or 167F, and thus become insoluble.
Applicant defined gluten vitality (GV) as soluble crude protein content divided by whole crude protein content (paragraph 0020 of the specification). Applicant also disclosed that three methods of attaining the claimed GV content were by heating the flour (paragraph 0028-0029), or by pulverizing the dough to a diameter of not more than 0.5 mm (paragraph 0033-0034), or by heating the formed noodle (paragraph 0035-0036).
Cunningham does not explicitly recite at least one groove (claim 1), a gluten vitality of 18-35% (claim 1), 2-8 grooves (claim 2), and an area ratio of 0.25-0.50 (claim 3, 9).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed GV content into the invention Cunningham, since Cunningham already included steps for precooking the wheat flour and pulverizing/grinding the formed dough to a size of 40 mesh (0.4 mm) to produce 20-60% gelatinization (column 3, lines 3 to column 4, line 2), since applicant disclosed that two of the methods for achieving the claimed GV content were by heating the flour (paragraph 0028-0029) and by pulverizing the dough to a diameter of not more than 0.5 mm (paragraph 0033-0034), since the precooking and pulverizing of Cunningham would have denatured the wheat proteins and thus increased the amount of insoluble proteins, since GV  was a rather obscure measurement which was rarely ever disclosed in a reference, and since the claimed GV content and associated protein denaturation would have been used during the course of normal experimentation and optimization procedures due to factors such as the type of pasta or noodle and/or the desired final texture and taste properties of the noodles of Cunningham.
Kimura et al teach a grooved macaroni noodle (Figure 1) comprising 2-8 grooves (Figure 7-9) and area ratio of 15-35% (paragraph 0021) and the grooves enabling a shorter boiling time (paragraph 0022).
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed grooves and area ratio into the invention of Cunningham, in view of Kimura et al, since both are directed to noodle products, since Cunningham already included reconstituting the noodles in boiling water (column 5, line 28), since noodles commonly included 2-8 grooves (Figure 7-9) and area ratio of 15-35% (paragraph 0021) as shown by Kimura et al, and since Kimura et al also taught the grooves providing shortened boiling time (paragraph 0022).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792